TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00541-CV


                                 Passion Love Black, Appellant

                                                 v.

                                 Franklin D. Murray, Appellee


        FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
     NO. 14-3667-FC4, THE HONORABLE TAMERA ARRINGTON, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant Passion Love Black filed a notice of appeal on August 15, 2017. After

review, the Clerk of this Court sent appellant a letter informing her that the Court appears to lack

jurisdiction over the appeal because appellant’s notice of appeal indicates that she is requesting a

de novo hearing of an associate judge’s ruling before the referring court pursuant to Section

201.015 of the Texas Family Code. At that time, the Williamson County Clerk’s Office had

informed this Court that the de novo hearing, which is required after the filing of a timely

request, had not yet been held. See Tex. Fam. Code § 201.015(f). Thus, the Clerk notified

appellant that the notice of appeal appears premature and that this Court does not have

jurisdiction over the appeal. See Tex. R. App. P. 26.1, 27.1. The Clerk requested a response

informing us of any basis that exists for jurisdiction. Further, the notice advised appellant that

her failure to comply with this request could result in the dismissal of the appeal.
               To date, no response has been filed. The Williamson County Clerk’s Office has

informed us the de novo hearing has not yet been held. Accordingly, we dismiss the appeal for

want of jurisdiction. See id. R. 42.3(a).



                                            __________________________________________
                                            Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed for Want of Jurisdiction

Filed: June 22, 2018




                                              2